Case: 1:19-cr-00277 Document #: 19 Filed: 05/13/19 Page 1 of 1 PagelD #:38

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: USA v. Malinek Case Number: 19 CR 277-1

An appearance is hereby filed by the undersigned as attorney for:
Concepcion Malinek

Attorney name (type or print): Robert L. Rascia
Firm: Law Offices of Robert L. Rascia

Street address: 650 N Dearborn Suite 700
City/State/Zip: Chicago, Illinois 60654

Bar ID Number: 6184470 Telephone Number: 312-994-9100

(Ses item 3 in instructions)

Email Address: rrascia@rasciadefense.com

Are you acting as lead counsel in this case? Yes [] No
Are you acting as locai counsel in this case? [ ] Yes No
Are you a member of the court's trial bar? Yes | |No

If this case reaches trial, will you act as the trial attorney? Yes [ | No

If this is a criminal case, check your status. Retained Counsel

[| Appointed Counsel
If appointed counsel, are you

[] Federal Defender
[| CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on

Attomey signature: S/_Robert L. Rascia
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015
